                                                                                       Case 2:18-ml-02814-AB-FFM Document 506 Filed 10/09/19 Page 1 of 7 Page ID #:22287



                                                                                           1   Allen-Michel D. Resnick (SBN 245215)
                                                                                               mresnick@clrattorney.com
                                                                                           2   Neil Gieleghem (SBN 107389)
                                                                                               ng@clrattorney.com
                                                                                           3   CONSUMER LEGAL REMEDIES, APC
                                                                                               The Resnick Building
                                                                                           4   331 North Beverly Drive, Suite 2
                                                                                               Beverly Hills, CA 90210
                                                                                           5   Telephone: (310) 213-1398
                                                                                               Facsimile: (213) 210-2196
                                                                                           6
                                                                                               Attorneys for CLR Plaintiffs
                                                                                           7

                                                                                           8
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                          10

                                                                                               IN RE: FORD MOTOR CO. DPS6                Case No. 2:18-ML-02814 AB (FFMx)
CONSUMER LEGAL REMEDIES, APC




                                                                                          11
                           331 NORTH BEVERLY DRIVE, SUITE 2, BEVERLY HILLS, CA 90210




                                                                                               POWERSHIFT TRANSMISSION
                                                                                          12   PRODUCTS LIABILITY                        Assigned to: Hon. André Birotte, Jr.
                                                                                               LITIGATION                                Courtroom 7B
                                                                                          13
                                                                                               THIS DOCUMENT RELATES
                                           THE RESNICK BUILDING




                                                                                                                                         Magistrate Fredrick F. Mumm
                                                                                          14   ONLY TO:                                  Courtroom 580
                                                                                          15   Brown, Christi v. Ford Motor Company,     CLR PLAINTIFFS’ NOTICE OF
                                                                                               et al., 2:18-cv-04190- AB- FFM;           SERVICE OF ATTORNEY
                                                                                          16   Cannon, Mary v. Ford Motor Company,       SIGNATURES AND PARTY
                                                                                               et al., 2:18-cv-04817-AB- FFM;            VERIFICATIONS OF
                                                                                          17   Einbund, John v. Ford Motor Company,      SUPPLEMENTAL
                                                                                               et al., 2:18-cv-02901-AB- FFM; Garza,     INTERROGATORY RESPONSES AS
                                                                                          18   Maria, et al. v. Ford Motor Company, et   TO DISCOVERY RESPONSES AT
                                                                                               al., 2:18-cv- 02745-AB-FFM;               ISSUE IN FORD’S MOTION FOR
                                                                                          19   Hernandez, Louie v. Ford Motor            SANCTIONS UNDER THIS
                                                                                               Company, et al., 2:18-cv- 08736-AB-       COURT’S INHERENT POWERS
                                                                                          20   FFM; Hill, Connie v. Ford Motor           AND/OR FRCP 37(d)
                                                                                               Company, et al., 2:18-cv- 04409-AB-
                                                                                          21   FFM; Holmstedt, Kendra v. Ford Motor
                                                                                               Company, et al., 2:18-cv- 04328-AB-       HEARING DATE: October 8, 2019
                                                                                          22   FFM; Mowrer, Patrick v. Ford Motor        Time:           10:00 a.m.
                                                                                               Company, et al., 2:18-cv-                 Courtroom:      580, 5th Floor
                                                                                          23    04602-AB-FFM; Nichols, Jonathan v.       Magistrate: Hon. Frederick F. Mumm
                                                                                               Ford Motor Company, et al., 2:18-cv-
                                                                                          24   08733-AB-FFM; Pisarkiewicz,
                                                                                               Christine, et al. Ford Motor Company,
                                                                                          25   et al., 2:18-cv-04423-AB-FFM;
                                                                                               Snyder, Holli v. Ford Motor Company,
                                                                                          26   et al., 2:18-cv-04618-AB-FFM; Straw,
                                                                                               Trent v. Ford Motor Company, et al.,
                                                                                          27   2:18-cv-04425-AB-FFM; Sullivan,
                                                                                               Deborah v. Ford Motor Company, et
                                                                                          28   al., 2:18-cv-04622-AB-FFM; Valencia,
                                                                                               CLR PLAINTIFFS’ NOTICE OF SERVICE OF ATTORNEY SIGNATURES AND PARTY VERIFICATIONS OF
                                                                                                                                           SUPPLEMENTAL INTERROGATORY RESPONSES
                                                                                       Case 2:18-ml-02814-AB-FFM Document 506 Filed 10/09/19 Page 2 of 7 Page ID #:22288



                                                                                           1   Victor, et al. v. Ford Motor Company,
                                                                                               2:18-cv-02865-AB-FFM; Vanidestine,
                                                                                           2   Scott, et al. v. Ford Motor Company,
                                                                                               2:18-cv-02618-AB-FFM
                                                                                           3

                                                                                           4

                                                                                           5

                                                                                           6

                                                                                           7

                                                                                           8

                                                                                           9
                                                                                          10
CONSUMER LEGAL REMEDIES, APC




                                                                                          11
                           331 NORTH BEVERLY DRIVE, SUITE 2, BEVERLY HILLS, CA 90210




                                                                                          12

                                                                                          13
                                           THE RESNICK BUILDING




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                               CLR PLAINTIFFS’ NOTICE OF SERVICE OF ATTORNEY SIGNATURES AND PARTY VERIFICATIONS OF
                                                                                                                                           SUPPLEMENTAL INTERROGATORY RESPONSES
                                                                                       Case 2:18-ml-02814-AB-FFM Document 506 Filed 10/09/19 Page 3 of 7 Page ID #:22289



                                                                                           1        TO THIS HONORABLE COURT, AND TO ALL PARTIES AND COUNSEL
                                                                                           2 OF RECORD:

                                                                                           3        PLEASE TAKE NOTICE that, on or about October 9, 2019, the CLR Plaintiffs,
                                                                                           4 whose discovery responses were/are at issue in the Motion for Sanctions Under This

                                                                                           5 Court’s Inherent Powers And/Or FCRP 37(d) (DKT #438), heard by the Court (Hon.

                                                                                           6 Fredrick F. Mumm) on October 8, 2019, and taken under submission on that date,

                                                                                           7 served on Ford with courtesy copies via email, Attorney Signatures And Party

                                                                                           8 Verifications of the CLR Plaintiffs’ Supplemental Interrogatory Responses in the form

                                                                                           9 attached hereto as Exhibit A.
                                                                                          10 DATED: October 9, 2019                   CONSUMER LEGAL REMEDIES, APC
CONSUMER LEGAL REMEDIES, APC




                                                                                          11
                           331 NORTH BEVERLY DRIVE, SUITE 2, BEVERLY HILLS, CA 90210




                                                                                          12
                                                                                                                                            /s/ Allen-Michel D. Resnick
                                                                                          13                                          Allen-Michel D. Resnick
                                           THE RESNICK BUILDING




                                                                                                                                      Neil Gieleghem
                                                                                          14                                          Attorneys for CLR Plaintiffs
                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                       1
                                                                                               CLR PLAINTIFFS’ NOTICE OF SERVICE OF ATTORNEY SIGNATURES AND PARTY VERIFICATIONS OF
                                                                                                                                           SUPPLEMENTAL INTERROGATORY RESPONSES
                                                                                       Case 2:18-ml-02814-AB-FFM Document 506 Filed 10/09/19 Page 4 of 7 Page ID #:22290



                                                                                           1

                                                                                           2            ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
                                                                                           3         I, Allen-Michel D. Resnick, am the ECF User whose identification and password
                                                                                           4 are being used to file this document. In compliance with Civil Local Rule 5-

                                                                                           5 4.3.4(a)(2)(i), I hereby attest that all signatories have concurred in this filing.

                                                                                           6         Executed on October 9, 2019.
                                                                                           7                                                   By: /s/ Allen-Michel D. Resnick
                                                                                           8
                                                                                                                                                      Allen-Michel D. Resnick
                                                                                           9
                                                                                          10
CONSUMER LEGAL REMEDIES, APC




                                                                                          11
                           331 NORTH BEVERLY DRIVE, SUITE 2, BEVERLY HILLS, CA 90210




                                                                                          12

                                                                                          13
                                           THE RESNICK BUILDING




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                           2
                                                                                               CLR PLAINTIFFS’ NOTICE OF SERVICE OF ATTORNEY SIGNATURES AND PARTY VERIFICATIONS OF
                                                                                                                                           SUPPLEMENTAL INTERROGATORY RESPONSES
Case 2:18-ml-02814-AB-FFM Document 506 Filed 10/09/19 Page 5 of 7 Page ID #:22291



    1                                   PROOF OF SERVICE
    2

    3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    4 At the time of service, I was over 18 years of age and not a party to this action. I am
        employed in the County of Los Angeles, State of California. My business address is
    5 331 North Beverly Drive, Suite 2, Beverly Hills, CA 90210.

    6         On October 9, 2019, I served true copies of the following document(s) described
        as
    7
        CLR PLAINTIFFS’ NOTICE OF SERVICE OF ATTORNEY SIGNATURES
    8 AND PARTY VERIFICATIONS OF SUPPLEMENTAL INTERROGATORY
        RESPONSES AS TO DISCOVERY RESPONSES AT ISSUE IN FORD’S
    9 MOTION FOR SANCTIONS UNDER THIS COURT’S INHERENT
        POWERS AND/OR FRCP 37(d)
   10

   11 on the interested parties in this action as follows:

   12                                     SERVICE LIST
   13                                       MDL #2814
                                Case No. 2:18-ML-02814 AB (FFMx)
   14

   15 Paul R. Kiesel, State Bar No. 119854

   16 kiesel@kiesel.law
        Jeffrey A. Koncius, State Bar No. 189803
   17 koncius@kiesel.law

   18 Nicole Ramirez, State Bar No. 279017
        ramirez@kiesel.law
   19 KIESEL LAW LLP

   20 8648 Wilshire Boulevard
      Beverly Hills, California 90211-2910
   21 Tel:  310-854-4444
   22 Fax: 310-854-0812
      Lead/Liaison Counsel for Plaintiffs
   23

   24 Steve Mikhov, State Bar No. 224676
        stevenm@knightlaw.com
   25 Russell Higgins, State Bar No. 226124

   26 russellh@knightlaw.com
        KNIGHT LAW GROUP LLP
   27 1801 Century Park East, Suite 2300

   28 Los Angeles, CA 90067


                                           PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 506 Filed 10/09/19 Page 6 of 7 Page ID #:22292



    1 Tel: 310-552-4444

    2
        Fax: 310-552-7973
        Attorneys for Knight Law Group Plaintiffs
    3   Payam Shahian, State Bar No. 228406
    4   pshahian@slpattorney.com
        Rowena Santos, State Bar No. 210185
    5   rsantos@slapattorney.com
    6   STRATEGIC LEGAL PRACTICES, APC
        1840 Century Park East, Suite 430
    7   Los Angeles, CA 90067
    8   Tel: 310-929-4900
        Fax: 310-943-3838
    9   Attorneys for SLP Plaintiffs
   10
        Stephen H. Dye, State Bar No. 104385
   11 sdye@schnader.com

   12 Richard J. May, State Bar No. 234684
        rmay@schnader.com
   13 SCHNADER HARRISON SEGAL & LEWIS LLP

   14 650 California Street, 19th Floor
        San Francisco, CA 94108-2736
   15 Tel: 415-365-6700

   16 Fax: 415-364-6785
        Attorneys for Ford Motor Company
   17

   18 H. Paul Efstratis, Esq., State Bar No. 242373
        Paul.efstratis@lewisbrisbois.com
   19 Lewis Brisbois Bisgaard & Smith LLP

   20 333 Bush Street, Ste 1100
        San Francisco, CA 94104-2875
   21 Tel: 415-362-2580

   22 Fax: 415-434-08882
        Attorneys for Defendant Ford Motor Company
   23

   24 John M. Thomas, State Bar No. 266842
        jthomas@dykema.com
   25 DYKEMA GOSSETT PLLC

   26 2723 South State Street, Suite 400
      Ann Arbor, MI 48104
   27 Tel: 734-214-7613
   28 Fax: 734-214-7696

                                                  1
                                           PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 506 Filed 10/09/19 Page 7 of 7 Page ID #:22293



    1 Attorneys for Ford Motor Company in MDL #2814 Cases

    2
        Amir Nassihi, State Bar No. 235936
    3 anassihi@shb.com

    4 SHOOK HARDY BACON
        One Montgomery, Suite 2700
    5 San Francisco, CA 94104-4505

    6 Tel:  415-544-1900
      Fax: 415-391-0281
    7 Attorneys for Ford Motor Company in MDL #2814 Cases

    8
        Spencer P. Hugret, State Bar No. 240424
    9 shugret@gordonrees.com
   10 Molly J. Mrowka (SBN 190133)
        mmrowka@grsm.com
   11 GORDON REES SCULLY MANSUKHANI LLP

   12 Embarcadero Center West
        275 Batter Street, Suite 2000
   13 San Francisco, CA 94111

   14 Tel:  415-986-5900
      Fax: 415-986-8054
   15 Attorneys for Ford Motor Company in MDL #2814 Cases

   16
        [X]   (BY E-FILE) The above document was served on the interested party named
   17 above by electronic means via E-file.

   18 [ ]    (BY MAIL) The envelope was mailed with postage thereon fully prepaid. As
      follows: I am “readily familiar” with this office’s practice of collecting and processing
   19 correspondence for mailing. Under that practice it would be deposited with U.S. Postal
      Service on that same day with postage thereon fully prepaid at Los Angeles, California
   20 in the ordinary course of business. I am aware that on motion of the party served, service
      is presumed invalid if postal cancellation date or postage meter date is more than one
   21 day after date of deposit for mailing in affidavit.

   22 [ ]     (BY PERSONAL SERVICE) I caused to be delivered such envelope by hand to
        the addressee.
   23
        [X] (FEDERAL] I declare that I am a member of the Bar of this Court.
   24
              Executed on October 9, 2019, at Beverly Hills, CA.
   25
                                               /s/ Allen-Michel D. Resnick
   26

   27

   28

                                                   2
                                           PROOF OF SERVICE
